Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 4640793 (hereinafter referred as “Persinski”), in view of US 6645428 (hereinafter referred as “Morris”).
Regarding claim 21, Persinski teaches a composition comprising a first component comprising a polymer, wherein the polymer comprises a monomer selected from the group consisting of acrylic acid, methacrylic acid, maleic acid, fumaric acid, itaconic acid, a salt of acrylic acid, a salt of methacrylic acid, a salt of maleic acid, a salt of fumaric acid, a salt of itaconic acid, and any combination thereof; and a second component comprising a copolymer, wherein the copolymer comprises a sulfonate monomer and at least one of acrylic acid or a salt of acrylic acid, wherein the composition does not include 1-hydroxyethylidene-1,1-diphosphonic acid (example 4, example 12, example 20, example 23, example 102).
Example 4: first component (component B – PMA) and second component (component A – AA/AMPS)
Example 12: first component (component B – PAA) and second component (component A – AA/AMPS)

Example 23: first component (component B – PAA) and second component (component A – AA/AMPS)
Example 102: first component (component B – AA/DMDAAC/AM) and second component (component A – AA/AMPS)
Persinski does not teach that the second component comprises a fluorescent monomer having the structural formula:

    PNG
    media_image1.png
    178
    264
    media_image1.png
    Greyscale
.
Morris teaches fluorescent monomers useful for preparation of tagged treatment polymers, and that such tagged treatment polymers are useful as scale inhibitors in industrial water systems (abstract). ‘428 discloses that the fluorescent monomer comprises (see col 3/lines 1-40)


    PNG
    media_image2.png
    634
    419
    media_image2.png
    Greyscale
.
Morris also teaches that in many industrial water systems that employ polymers as water treatment agents it may be desirable to tag or mark such polymers to facilitate monitoring thereof. By the term "monitoring" is meant herein any type of tracing or tracking to determine the location or route of the polymers, and any type of determination of the concentration or amount of the polymer at any given site, including singular or intermittent or continuous monitoring (C1/L15-28). 
Persinski and Morris are analogous inventions in the art of scale inhibitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composition of Persinski with teachings of Morris to include fluorescent monomer having the claimed structural formula to provide monitoring of the polymer. Selection of fluorescent monomer in the composition of ‘011 would have been an obvious matter of design choice from known fluorescent monomers as disclosed by Morris.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over CN 102329011A (hereinafter referred as ‘011), in view of US 6645428 (hereinafter referred as “Morris”).
Regarding claim 21, 
‘011 discloses that the composition comprises 20-40% of hydroxyethylidene diphosphonic acid (HEDP) [0010]. ‘011 does not disclose that the composition does not comprise HEDP as claimed.
In Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), the board held that omission of an element and its function is obvious if the function of the element is not desired. Removing HEDP from the composition would have been obvious if calcium carbonate resistance is not desired.
‘011 does not teach that the second component comprises a fluorescent monomer having the structural formula:

    PNG
    media_image1.png
    178
    264
    media_image1.png
    Greyscale
.
Morris teaches fluorescent monomers useful for preparation of tagged treatment polymers, and that such tagged treatment polymers are useful as scale inhibitors in industrial water systems (abstract). Morris discloses that the fluorescent monomer comprises 

    PNG
    media_image2.png
    634
    419
    media_image2.png
    Greyscale

(see col 3/lines 1-40).
Morris also teaches that in many industrial water systems that employ polymers as water treatment agents it may be desirable to tag or mark such polymers to facilitate monitoring thereof. By the term "monitoring" is meant herein any type of tracing or tracking to determine the location or route of the polymers, and any type of 
‘011 and Morris are analogous inventions in the art of scale inhibitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composition of ‘011 with teachings of Morris to include fluorescent monomer having the claimed structural formula to provide monitoring of the polymer. Selection of fluorescent monomer in the composition of ‘011 would have been an obvious matter of design choice from known fluorescent monomers as disclosed by Morris.
Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive. With regards to rejection of claim 5 under 35 USC 103(a) as being unpatentable over Persinski in view of Morris, applicant argued that the cited references fail to provide a reasonable expectation of success, and further adds that incorporating fluorescent moieties into a polymer is not a trivial exercise as different monomers may interact and affect how each monomer is incorporated into a polymer. This is not found to be persuasive because the use of fluorescent monomers in Morris is merely for tagging the scale inhibitor and does not interfere with the scale inhibition process. Furthermore, Morris discloses that the fluorescent monomer is compatible with acrylic acid and salts thereof, methacrylic acid and salts thereof, maleic acid and salts thereof (C4/L23-67).
With regards to rejection in view of ‘011, applicant argued that '011 requires hydroxyethylidene diphosphonic acid (HEDP) in the composition (see '011 at 
Applicant further argued that the claimed subject matter constitutes unexpected results over the cited art and that none of the cited references teach adding the recited first and second components to achieve the discovered superior performance without HEDP. This is not found to be persuasive because the claimed composition and the compositions in examples 1-5 are not same. Criticality has not been established with respect to what is being claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777